     Case: 1:19-cv-05312 Document #: 44 Filed: 12/16/20 Page 1 of 2 PageID #:213

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Anjanette Young
                                    Plaintiff,
v.                                                      Case No.: 1:19−cv−05312
                                                        Honorable John J. Tharp Jr.
The City of Chicago, et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 16, 2020:


         MINUTE entry before the Honorable John J. Tharp, Jr:Defendants' Supplement
[42] to their motion for sanctions [38] is taken under advisement and will be considered
with the motion for sanctions. To the extent that the Supplement seeks leave to release
video recordings relevant to the search of the plaintiff's residence on February 21, 2019,
no leave is required for a party to the Confidentiality Order to disclose its own information
(that is, information it has obtained independently of the discovery process. See
Confidentiality Order, paragraph 1(a) (material produced or adduced in discovery is
subject to Order). Leave to produce any information subject to the Confidentiality Order,
however, is denied. Plaintiff's counsel is required to file any written response to the
motion for sanctions on or before Noon on December 21, 2020. A telephone hearing on
the motion for sanctions will be held on Tuesday, December 22, 2020 at 11:00 a.m.
Directions for counsel and the parties for participating in the telephonic hearing will be
provided by email prior to the hearing. Counsel are instructed to use those directions,
which require logging into the call via a web site. Members of the public and media who
wish to listen to this hearing may call in to the hearing by dialing 877−848−7030 and,
upon prompting, entering the access code: 5784864. Persons granted remote access to
proceedings are reminded that this is a court proceeding and should be treated as such;
phones should be muted at all times unless you are authorized to participate in the hearing.
In addition, the general prohibition against photographing, recording, and rebroadcasting
of court proceedings applies. Violation of these prohibitions may result in sanctions,
including removal of court issued media credentials, restricted entry to future hearings,
denial of entry to future hearings, or any other sanctions deemed necessary by the
Court.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
  Case: 1:19-cv-05312 Document #: 44 Filed: 12/16/20 Page 2 of 2 PageID #:214

refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
